MEMORANDUM **
Respondent’s motion to dismiss this petition for review in part and motion for summary disposition in part is granted. Respondent’s motion for summary disposition is granted with regard to petitioner Erika Berenice Delgado Valdivia because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied with regard to petitioner Erika Berenice Delgado Valdivia. See 8 U.S.C. § 1229b(b)(1)(D).
Respondent’s motion to dismiss this petition for review in part with regard to petitioners Jose Luis Delgado Vela and Maria Silva Valdivia de Delgado for lack of jurisdiction is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in PART and DISMISSED in PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.